Global Events LLC v Manhattan Ctr. Studios, Inc. (2014 NY Slip Op 08484)





Global Events LLC v Manhattan Ctr. Studios, Inc.


2014 NY Slip Op 08484


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Tom, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


13664 651081/10

[*1] Global Events LLC, Plaintiff-Appellant,
vManhattan Center Studios, Inc., Defendant-Respondent.


Gleason & Koatz, LLP, New York (Anu Bhargava of counsel), for appellant.
McCarter & English, LLP, New York (Peter D. Stergios of counsel), for respondent.

Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered June 19, 2013, which, to the extent appealed from, granted defendant's motion for summary judgment dismissing plaintiff's claims, unanimously affirmed, with costs.
The breach of contract claim was properly dismissed. The parties had an express written agreement with regard to booking dates at defendant's venue. Defendant concededly was not in breach of that agreement. Plaintiff attempted to find among various subsequent emails between the parties a "new" agreement that materially modified the terms of the express agreement. This attempt failed in light of the "merger clause" in the express agreement, which precluded modification of its terms absent "a writing signed by both parties" (see Daiichi Seihan USA v Infinity USA, 214 AD2d 487, 488 [1st Dept 1995]). Given that the parties' express, written agreement covered the same subject matter as the alleged subsequent agreement, plaintiff's unjust enrichment claim was also properly dismissed (IDT Corp. v Morgan Stanley Dean Witter & Co., 12 NY3d 132, 142 [2009]). Finally, while plaintiff's arguments are unavailing, they are not so devoid of merit as to be frivolous. As such, defendant's request for sanctions pursuant to 22 NYCRR Part 130 is denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK